Citation Nr: 0312284	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip.  

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a disability of the 
right Achilles tendon.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from June 1973 to June 1997, 
including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In July 1999, the appellant appeared at a hearing held at the 
RO before the undersigned and explained his contentions.  A 
transcript of that hearing is of record.  The case was last 
before the Board in June 2000, when service connection for a 
right tibia disability was granted, service connection for 
arthritis of the hands, elbows, shoulders and left knee was 
denied, and the remaining issues on appeal were remanded to 
the RO for further specified development, which has now been 
completed.  While this case was in a remand status, service 
connection for sleep apnea was granted in a December 2002 
rating action.  Subsequently, in an April 2003 rating action, 
service connection for cervalgia was granted and several 
existing ratings were continued.  Only the issues listed on 
the cover page of this decision are currently in appellate 
status.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant does not currently have arthritis of the 
right hip or right knee.  

3.  The appellant does not currently have a right ankle 
disability or a disability of the right Achilles tendon.  


CONCLUSIONS OF LAW

1.  Neither arthritis of the right hip nor arthritis of the 
right knee was incurred or aggravated in active service, and 
their incurrence or aggravation during active service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Disability of the right ankle was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

3.  Disability of the right Achilles tendon was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated August 10, 2000, and the 
appellant's response in December 2000.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims, 
and a definitive medical opinion concerning the merits of the 
claims has been obtained from a qualified medical expert.  VA 
outpatient treatment records have also been obtained.  The 
appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Factual Background

The service medical records indicate that the appellant was 
treated in March 1982 for complaints of pain over the right 
knee after a varicose vein had "popped."  There was no 
evidence of thrombosis at this time, and a surgical 
consultation produced no recommendation for surgery.  A 
similar episode occurred in September 1982 which resulted in 
a spot ligation in November 1982.  

In November 1984, the appellant was seen for complaints of 
right knee pain.  There was no recent history of trauma, and 
there was no evidence of redness or swelling around the right 
knee joint at that time.  In December 1984, the appellant 
twisted his right knee while marching.  The right knee 
demonstrated a full range of motion on examination; but it 
was tender along the joint lines on weight bearing.  The 
appellant was treated with an Ace wrap, and the assessment 
was of a strained right knee.  

The appellant sustained an inversion injury to his right 
ankle in December 1984, but X-ray studies were reportedly 
negative for any evidence of fracture.  The appellant was 
placed on crutches and his physical activity was limited for 
a time, after which he received physical therapy until he was 
returned to full duty in July 1985.  

The service medical records also reflect treatments for a 
partially ruptured right Achilles tendon in December 1992.  
Plantar flexion of the right foot was intact, but weakened.  
The right leg was placed in a cast which was removed in 
January 1993, and physical activity was again limited for a 
time.  In July 1993, it was reported that the appellant was 
having no current problems.  He was returned to duty, with 
restrictions, in May 1994, at which time he may have 
reinjured the right Achilles tendon.  He still had to walk 
with a splint and crutches until June 1994, after which he 
received more physical therapy.  On a periodic physical 
examination in February 1996, it was reported that the 
appellant manifested full strength and a full range of motion 
of the right Achilles tendon.  The report of the appellant's 
retirement medical examination in March 1997 reflects no 
abnormal clinical findings relative to any of the claimed 
disabilities.  

In February 1998, the appellant was examined by a VA 
physician's assistant who had no access to the claims file or 
to the appellant's medical records.  X-ray films of the right 
ankle were interpreted as disclosing minimal spur formation 
at the plantar fascia with insertion on the calcaneus; X-ray 
studies of both hips revealed what appeared to be minimal 
superomedial joint space narrowing, which was felt to be most 
likely a reflection of early degenerative arthropathy; and X-
rays of the right knee reportedly showed minimal hyaline 
cartilage thinning in the medial compartment suggesting early 
degenerative arthropathy.  Physical examination of the 
appellant at this time, including range of motion studies, 
disclosed no abnormal objective findings pertaining to the 
right hip, ankle, knee, or Achilles tendon.  The VA 
physician's assistant reported diagnoses in February 1998 of 
degenerative joint disease of the right knee and "left" 
hip, a right calcaneal bone spur, residuals of two "left" 
Achilles tendon tears including subjective complaints of 
pain, and residuals of two right ankle sprains.  

At the July 1999 hearing, the appellant testified that he was 
prescribed Motrin for many years beginning in the early 
1980's, which eventually caused stomach problems.  Since the 
doctors he has visited after service still only prescribe 
Motrin for his multi-joint  pains, he prefers to take Tylenol 
or Advil instead and "suffer through it."(Transcript, p. 5)  
He also said that he suffered two second degree right ankle 
sprains in service and still experiences occasional searing 
pains in the right ankle, often during cold and damp weather.  
He recalled experiencing two partial ruptures of the right 
Achilles tendon in service as well, after which an Air Force 
doctor reportedly told him that the right Achilles tendon 
would never be the same and could again rupture at any time.  
Currently, he occasionally experienced a jarring pain in the 
area of the Achilles tendon if he stretched the wrong way or 
even stepped off a curb the wrong way.  

VA outpatient treatment records dating up to January 2001 
were later obtained.  These medical records reflect no 
complaints of or treatments for any disorder of the right 
hip, ankle, knee, or Achilles tendon.  

In August 2002, the appellant was examined by a VA fee-basis 
physician who was a specialist in orthopedic surgery and a 
certified independent medical examiner.  This individual was 
able to review all of the extensive historical material, 
including the service medical records, contained in the 
appellant's claims file, as well as to thoroughly examine the 
appellant.  Although the earlier X-ray findings were noted by 
this examiner, X-ray studies taken at this time were 
interpreted by him as disclosing a normal right hip, right 
knee, and right ankle, with no evidence of arthritis or other 
bony defects, soft tissue calcifications, or fractures in any 
of these joints, and normal right hip joint spaces.  The 
appellant gave a medical history which was generally 
consistent with the service medical records, except that he 
claimed to have injured his right hip in 1979, while the 
service medical records describe treatments in 1978 following 
a left hip injury for which service connection has already 
been established.  

On physical examination in August 2002, the appellant 
demonstrated a full range of pain-free motion in the right 
hip, knee, and ankle without any neurological or mechanical 
deficits; and it was reported that there was no tenderness or 
deformity about the right Achilles tendon.  There was no 
muscle wasting or fasciculation in the lower extremities; 
there was no instability, tenderness or swelling around the 
right knee; and there was no tenderness or palpable clicking 
about the right hip.  The final diagnoses at this time 
included normal hips without neurologic or mechanical 
deficits; normal knees without neurologic or mechanical 
deficits; and a normal right ankle without neurologic or 
mechanical deficits.  Furthermore, it was the stated opinion 
of this medical expert that the appellant had suffered no 
long-lasting or significant injuries involving the right hip, 
knee, or ankle as a result of his military service; and that 
he had no current restrictions regarding his activities and 
required no specific treatments with regard to those joints.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
addition, service incurrence or aggravation of arthritis may 
be presumed if it is manifested to a degree of 10 percent 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, although the appellant is shown to have 
experienced several acute and transitory injuries involving 
the right ankle and Achilles tendon during service, no 
residual disability was found on the retirement examination 
in March 1997; and the most recent VA examiner in August 2002 
also found no evidence of any residuals of these injuries.  
Service medical records show no evidence of arthritis of the 
right hip or knee, and the most current VA examination also 
disclosed no evidence of these claimed disabilities.  The 
ambiguous X-ray findings reported in February 1998 are 
convincingly rebutted by the most recent X-ray studies done 
in August 2002, which clearly and unambiguously report that 
there was no arthritis present in either the right hip or 
right knee.  The appellant's complaints of continuing 
occasional episodes of pain in the right ankle, hip and knee, 
and in the area of the right Achilles tendon have been both 
noted and considered by the Board, but in the absence of 
competent medical evidence identifying any underlying chronic 
pathology to account for these complaints, or of competent 
medical evidence relating any such pathology to service, the 
appeal must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for arthritis of the right hip is denied.  
or right knee is denied.  

Service connection for arthritis of the right knee is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a disability of the right Achilles 
tendon is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

